DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's Amendment, filed on July 21, 2021, has been fully considered and entered.  Accordingly, Claims 1-3, 5-19, and 22-26 are pending in this application.  Claims 1, 3, 5-8, and 12-17, 19, and 24-26 have been amended.  Claims 1, 12, and 19 are independent claims.
Allowable Subject Matter
Claims 1-3, 5-19, and 22-26 are allowed.
The following is an Examiner’s Statement of Reasons for Allowance:
The prior art made of record does not teach, disclose, or fairly suggest, all of the elements of Independent Claims 1, 12, and 19.  Specifically, the prior art references or combination of references does not disclose:
 generating, by the electronic device, a second set of dialog candidates based on the query, the first vector, and the weights of the dialogs;
generating, by the electronic device a third set of dialog candidates comprising dialog candidates present in both the first set of dialog candidates and the second set of dialog candidates;
clustering, by the electronic device, the third set of dialog candidates into clusters based on one or more hierarchical clustering techniques;
extracting, by the electronic device, respective keywords from the clusters based on a domain model;
identifying, by the electronic device, an expanded keyword that is generalized term to represent the respective keywords on the domain model; and
generating, by the electronic device, a response based on the third set of dialog candidates and the expanded keyword, wherein the response comprises a question to the user comprising the expanded keyword.
Maarek (PG Pub. No. 2015/0339590 A1) is directed toward interactive query prompts selected using vector comparison between a search query and the query prompt candidates.  However, Maarek does not disclose hierarchical clustering or keyword expansion based on keywords in a domain model.
Musgrove (PG Pub. No. 2016/0140237 A1) discloses clustering query refinements.  However, Musgrove does not disclose hierarchical clustering or keyword expansion based on keywords in a domain model.
Pasupalak (PG Pub. No. 2015/0066479 A1) discloses hierarchical clustering and keyword expansion based on keywords in a domain model.  However, Pasupalak does not disclose clustering dialog candidates or hierarchical clustering.
Malik (PG Pub. No. 2010/0174670 A1) discloses hierarchical clustering.  However, Malik is not directed to interactive query dialogs.
Lev-Tov (PG Pub. No. 2017/0116173 A1) discloses dialog trees.  However, Lev-Tov does not disclose hierarchical clustering of dialog candidates.
Dependent claims 2, 3, 5-9, 12-18, and 23-26, being definite, further limiting, and fully enabled by the Specification, are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure:
Levin (PG Pub. No. 2003/0061039 A1), which concerns an interactive voice-operated system for providing program-related services.
Markovich (PG Pub. No. 2013/0226953 A1), which concerns interactive query completion templates.
Pasupalak (PG Pub. No. 2015/0066479 A1), which concerns a conversational agent.
Tso (US Patent No. 6,385,602 B1), which concerns presentation of search results using dynamic categorization.
Caid (Context Vector-Based Text Retrieval”, Fair Isaac White Paper, April 2003), which concerns a neural network-based approach to learning word associations and usages.
Biebeshimer (PG Pub. No. 2002/0107842 A1), which concerns customer self-service system for resource search and selection.
Du (PG Pub. No. 2017/0155631 A1), which concerns personalized interactive intelligent searches.
Sasaki (PG Pub. No. 2003/0167263 A1), which concerns adaptive information retrieval systems.
Lev-Tov (PG Pub. No. 2017/0116173 A1), which concerns data driven dialog in self-help systems.
Musgrove (PG Pub. No. 2016/0140237 A1), which concerns a search query refinement and search method.
Malik (PG Pub. No. 2010/0174670 A1), which concerns hierarchical clustering.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAD AGHARAHIMI whose telephone number is (571)272-9864. The examiner can normally be reached M-F 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHAD AGHARAHIMI/Examiner, Art Unit 2161

/ETIENNE P LEROUX/Primary Examiner, Art Unit 2161